Title: To James Madison from Divie Bethune, 17 October 1808
From: Bethune, Divie
To: Madison, James



Sir,
Newyork 17th. Octor. 1808.

By last mail I had the pleasure of forwarding four packages to your adress, which had been committed to my care by Mr. Pinckney in London.
When I parted with Mr. Pinckney on the 7th. ulto. he said, ’’Should you be detained some days at Falmouth I expect to forward You another very important dispatch care of Mr. Fox."
The packet was not detained, & no additional dispatch came to hand before I sailed.  The Ships Volunteer & Algol were to leave London for Philadelphia about the 20th. Septemr.  When I left Falmouth on the Morning of the 13th no news of the arrival of the Schooner Hope from France had been received.  I remain Most Respectfully Sir, Your obt. Hble St

Divie Bethune

